Citation Nr: 1107660	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-30 606	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 
40 percent for duodenal and gastric ulcers, chronic gastritis, 
esophagitis, duodenitis, and gastroesophageal reflux disease with 
mild anemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.M.T




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which discontinued the separate evaluations for gastroesophageal 
reflux disease (GERD) with duodenal ulcer and duodenal ulcer with 
GERD, effective May 7, 2008; and granted service connection for 
chronic duodenal and gastric ulcers, chronic gastritis, 
esophagitis, duodenitis, and GERD with mild anemia, assigning a 
40 percent evaluation effective May 7, 2008.  

In January 2009, the Veteran submitted a notice of disagreement 
with the percent evaluation assigned for his service-connected 
disability and subsequently perfected his appeal in August 2009.  
The Veteran specifically indicated he did not dispute the service 
connection of the condition, nor has the Veteran disagreed with 
the discontinuing of separate evaluations for GERD and duodenal 
ulcer residuals and, therefore, those issues are not addressed 
here.

In November 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Wichita, Kansas, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The record reasonably raises an issue claiming entitlement 
to service connection for a colon condition, but the issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's service-connected chronic duodenal and gastric 
ulcers, chronic gastritis, esophagitis, duodenitis, and GERD with 
mild anemia is manifested by dull aching and burning epigastric 
pain, reflux or regurgitation one to two times per week, frequent 
daily nausea, vomiting four to five times per month, occasional 
diarrhea, and mild asymptomatic anemia.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
service-connected chronic duodenal and gastric ulcers, chronic 
gastritis, esophagitis, duodenitis, and GERD with mild anemia 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 
7346-7305 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in June 2008 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
at 187.

Additionally, the June 2008 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  At his 
November 2010 hearing, the Veteran referenced additional private 
and VA treatment records.  The record was left open for sixty 
days to allow the Veteran to either provide any relevant records 
or provide release forms for the VA to obtain any relevant 
records.  The Veteran, however, did not provide his private 
treatment records, nor did he provide a release of information 
for VA to obtain those updated records.  With respect to VA 
records, the Board notes the Veteran testified at his 2010 
hearing that his condition has not changed since the time of the 
VA treatment records and VA examination report that have been 
associated with the claims file.  As the Veteran has indicated 
that any outstanding VA treatment records are reflective of the 
VA treatment records and examination report already associated 
with the claims file, the Board finds that a remand is not 
necessary to obtain updated VA treatment records.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his 
service-connected digestive system disability in June 2008.  The 
examination involved a review of VA treatment records dating back 
to 1999 and a thorough examination of the Veteran.  Therefore, 
the Board finds that the examination is adequate for determining 
the disability rating for the Veteran's service-connected 
gastrointestinal disability.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Additionally, there is 
no evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected digestive system 
disability since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2010).  Notably, at his November 2010 hearing, the Veteran 
indicated that his symptoms are about the same as they were at 
the time of his June 2008 VA examination.  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a 
new VA examination is not necessary at this time.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  The Board also 
recognizes that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
and that the Board must thus consider whether the Veteran is 
entitled to any staged ratings higher than those presently 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this 
case, as will be explained below, staged ratings are not 
appropriate here because the severity of the Veteran's disability 
was consistent throughout the appellate time frame.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected duodenal and gastric ulcers, 
chronic gastritis, esophagitis, duodenitis, and GERD with mild 
anemia are currently evaluated as 40 percent disabling under 
Diagnostic Codes 7346-7305.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 
(2010).  Diagnostic Code 7346 provides the rating criteria for a 
hiatal hernia, while Diagnostic Code 7305 provides the rating 
criteria for a duodenal ulcer.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. § 4.114 
(2010).

Under Diagnostic Code 7346, a 60 percent evaluation is assigned 
for a hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

Under Diagnostic Code 7305, a 40 percent evaluation is assigned 
for a moderately severe duodenal ulcer; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation is assigned for a severe duodenal ulcer; pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" means 
a weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.  
See 38 C.F.R. § 4.112 (2010).

The Board further observes that the words "moderate," 
"moderately severe" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

As referenced above, the Veteran was afforded a VA examination in 
conjunction with the instant claim in June 2008.  At that time, 
the Veteran complained of epigastric pain, which he described as 
a dull ache and burning, occurring one to two times per week, 
with occasional abdominal cramping and almost daily substernal 
heartburn.  He also complained of occasional choking on food and 
water, though the examiner noted that he experienced no related 
regurgitation.  With regard to melena, the Veteran reported 
occasional dark stools, but no black stools, as well as bright 
red rectal bleeding from hemorrhoids.  He indicated that he 
experienced frequent daily nausea, occasional diarrhea and 
constipation, vomiting at night or in the early morning while 
reclined four to five times per month, and reflux one to two 
times per week while reclined, with occasional regurgitation of 
stomach contents and food particles.  The Veteran denied any 
related surgeries or periods of incapacitation.  He reported 
being hospitalized twice for his digestive system condition, 
including once in service.  The examiner observed that the 
Veteran's abdomen was soft and slightly obese, with generalized 
tenderness, no rebound, guarding, distension, mass, or 
organomegaly, and active bowel sounds.  He observed no signs of 
anemia.  He noted the Veteran's current weight of 172 pounds, 
with weights ranging from 169.9 pounds to 179 pounds since 
February 2007.  He diagnosed the Veteran with GERD; chronic 
gastritis, esophagitis, and duodenitis; chronic, recent, active 
gastric and duodenal ulcers; and chronic mild anemia related to 
upper gastrointestinal bleeding.  He indicated that the Veteran's 
state of health was fair and that his disability had no 
significant effect on his daily activities.

The medical evidence also includes VA treatment records relating 
to the Veteran's gastrointestinal disability.  These records are 
consistent with the June 2008 VA examination report and include 
updated weights of 169.7 pounds as of January 2009 and 
171.3 pounds as of April 2009.

In addition to the medical evidence, the record includes 
statements and hearing testimony from the Veteran and his friend, 
B. M. T.  The Veteran and B. M. T. both assert that the Veteran 
has lost a significant amount of weight due to the symptoms of 
his gastrointestinal disability.  Specifically, the Veteran 
claims that he weighed 158 - 159 pounds at the time of his 
hearing and that he had weighed 172 pounds two years prior.  
B. M. T. noted that over the past few years, she observed the 
Veteran's weight loss and has altered some of his clothing that 
no longer fit him.

With respect to the Veteran's service-connected chronic duodenal 
and gastric ulcers, chronic gastritis, esophagitis, duodenitis, 
and GERD with mild anemia, the medical evidence of record does 
not establish that it warrants an initial disability rating in 
excess of 40 percent.  There is no indication that the Veteran 
experiences symptoms productive of severe impairment of health to 
warrant an increased rating of 60 percent under Diagnostic Code 
7346.  Specifically, the medical evidence does show any sign of 
hematemesis or melena and his anemia has been termed only mild.  
Additionally, the June 2008 VA examiner described the Veteran's 
state of health as "fair."  Without signs or symptoms of severe 
impairment of health, an increased rating cannot be granted under 
Diagnostic Code 7346.

Further, the medical evidence does not reflect that the Veteran 
has a severe duodenal or gastric ulcer to warrant a higher rating 
under Diagnostic Code 7305.  He does not exhibit any 
manifestations of anemia or recurrent hematemesis or melena.  
Without symptoms of a severe ulcer, an increased initial rating 
of 60 percent cannot be granted under Diagnostic Code 7305.

The Board notes that the Veteran and his friend, B.M.T., claim 
that he has lost a significant amount of weight and currently 
weighs 158 - 159 pounds.  However, there is no medical evidence 
or documentation of a weight below 169.7 pounds.  Even if the 
Board were to accept the Veteran's statements, 158 pounds is only 
approximately a 12 percent weight loss from his highest 
documented weight of 179 pounds.  Under VA regulations, this is 
considered minor weight loss.  See 38 C.F.R. § 4.114 (2010).  As 
such, the Veteran's reported weight loss does not rise to the 
level of material weight loss or weight loss productive of 
definite impairment of health to warrant an increased rating 
under either Diagnostic Code 7346 or 7305.  Any minor weight loss 
is accounted for in the Veteran's current 40 percent rating.  As 
there is no evidence of symptomatology reflecting the criteria 
for a higher initial rating, a disability rating in excess of 
40 percent cannot be granted for the Veteran's chronic duodenal 
and gastric ulcers, chronic gastritis, esophagitis, duodenitis, 
and GERD with mild anemia under Diagnostic Codes 7346-7305.

The Board has reviewed the remaining diagnostic codes relating to 
disabilities of the digestive system, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7200-7354 (2010). 

Additionally, the Board also notes that there is no indication in 
the medical evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned 40 percent disability 
rating throughout the appeal period.  As such, assignment of 
staged ratings is not warranted.  See Hart, 21 Vet. App. 505.

Accordingly, the Board finds that the claim of entitlement to an 
initial disability rating in excess of 40 percent for chronic 
duodenal and gastric ulcers, chronic gastritis, esophagitis, 
duodenitis, and GERD with mild anemia must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to an increased initial rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry; that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be 
considered to be exceptional or unusual with respect to the 
Veteran's service-connected chronic duodenal and gastric ulcers, 
chronic gastritis, esophagitis, duodenitis, and GERD with mild 
anemia.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently assigned 40 percent disability rating under Diagnostic 
Codes 7346-7305 specifically contemplate the Veteran's complaints 
of abdominal pain, regurgitation, vomiting, weight loss, and 
diarrhea.  As the Veteran's disability picture is contemplated by 
the rating schedule, the threshold issue under Thun is not met 
and any further consideration of governing norms or referral to 
the appropriate VA officials for extraschedular consideration is 
not necessary.

In short, the evidence does not support the proposition that the 
Veteran's chronic duodenal and gastric ulcers, chronic gastritis, 
esophagitis, duodenitis, and GERD with mild anemia presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.


ORDER

Entitlement to an initial disability rating in excess of 
40 percent for chronic duodenal and gastric ulcers, chronic 
gastritis, esophagitis, duodenitis, and gastroesophageal reflux 
disease with mild anemia is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


